Fourth Court of Appeals
                                San Antonio, Texas
                                      April 27, 2015

                                   No. 04-15-00010-CV

                                  Pedro MARQUEZ, Jr.,
                                        Appellant

                                            v.

                                   Lisa A. WATKINS,
                                         Appellee

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CC-14-89
                        Honorable Romero Molina, Judge Presiding


                                      ORDER
        Gay Richey's notification of late reporter's record is hereby NOTED. The reporter's
record is due on or before May 22, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court